Citation Nr: 9907317	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-00 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for post-operative 
fracture of C6 with decompression and cervical fusion of C5 
through C7, currently evaluated as 30 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's wife, and appellant's mother


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1976 to June 
1979.

The instant appeal arose from a June 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Jackson, Mississippi, which denied a claim for an 
increased rating for post-operative fracture of C6 with 
decompression and cervical fusion of C5 through C7.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in December 1997 for further development.


FINDING OF FACT

The appellant's service-connected post-operative fracture of 
C6 with decompression and cervical fusion of C5 through C7 is 
currently manifested by complaints of pain radiating to the 
right upper extremity with numbness and tingling.  
Objectively, range of motion is 15 degrees forward flexion, 
40 degrees backward extension, 20 degrees lateral extension, 
bilaterally, and 45 degrees rotation, bilaterally, without 
additional motion lost due to pain, and there is no swelling, 
subluxation, dislocation, locking, loose motion, crepitation, 
deformity, or positive neurological findings on X-ray or 
neurological testing.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected post-operative fracture of C6 with 
decompression and cervical fusion of C5 through C7 have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5290 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim for an increased rating is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This case has been remanded for further development, and a VA 
examination and a radiological evaluation were performed 
pursuant to the appellant's claim for benefits.  Also, all 
available service medical records and VA treatment records 
have been obtained.  The appellant has not asserted and there 
is nothing in the record that shows that there are missing, 
relevant records.  For these reasons, the Board finds that 
VA's duty to assist the appellant, 38 U.S.C.A. § 5107(a) 
(West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1998).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will  be assigned.  38 C.F.R. 
§ 4.7 (1998).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

A review of the service medical records shows that in May 
1978 the veteran sustained an anterior compression fracture 
of C6 without neurologic deficit.  Vertebrae C5 to C7 were 
surgically fused using an iliac graft and wiring.  The 
remainder of his service medical records show occasional 
complaints of neck pain, decreased range of motion, 
tenderness, and headaches.  

A June 1979 VA examination noted range of motion of the 
cervical spine to 35 degrees forward flexion, 25 degrees 
backward extension, 20 degrees lateral flexion, and 25 
degrees rotation.  There was no fixed deformity, tenderness, 
or abnormal musculature.  Range of motion of the upper 
extremities was normal.  Neurological examination was within 
normal limits except for limitation of motion of the cervical 
spine.  X-rays showed what appeared to be an old anterior 
compression fracture at C6 with bony growth between C5 and C6 
and wiring in the lower cervical spine.

Service connection for post-operative fracture of C6 with 
decompression and cervical fusion of C5 through C7 was 
awarded in a July 1979 rating decision, and a 30 percent 
disability evaluation was assigned which included a 10 
percent evaluation under Diagnostic Code 5285 for 
demonstrable deformity of vertebral body in addition to a 20 
percent evaluation under Diagnostic Code 5290 for limitation 
of motion of the cervical spine.

Records dated in 1982 indicated that the veteran had been 
denied employment with a shipbuilding company as he had 
failed the physical due to his cervical spine disorder.  In 
addition, a labor and construction union manager indicated 
that after 6 months of limited duties the veteran was 
terminated because his physical condition was considered to 
be too great a risk to the company.

During an August 1982 VA examination the veteran reported 
soreness and stiffness but little radicular pain, numbness, 
or weakness.  The examination revealed tenderness over the 
low cervical region but no muscle spasm.  His surgical 
incision was noted to be well-healed, he had equal hand 
grips, and his upper extremity reflexes were equal and 
normal.  He had limitation of motion of the cervical spine 
described as "considerable."  The examiner recommended 
discontinuance of the use of the cervical collar the veteran 
wore during the examination.  The veteran was taking 
Clinoril, but anti-inflammatory drugs were recommended if the 
Clinoril was not effective.  The veteran reported stinging 
pain in the neck, and the examiner suggested considering 
removal of the surgical wiring if those complaints persisted.

A November 1984 examination by a private physician did not 
add anything significant to the medical evidence of record.  
An October 1986 record from the veteran's employer, the 
Louisiana State Penitentiary, noted that the veteran had 
taken sick leave for 11 shifts since January 1986 and that if 
the absences continued the veteran would be switched to a 
night shift in an area where his absences would cause less 
disruption.

In October 1986 the veteran underwent another VA examination.  
He reported that he had worked in construction after service 
until 1980 and that since that time he had worked as a 
corrections officer.  He was currently attending school.  He 
stated that his symptoms had recently increased and included 
increased morning stiffness, afternoon tingling, and spasms.  
He reported that he took Elavil and Vistaril which helped his 
symptoms.  The surgical scar was noted to be tender.  Range 
of motion was 15 degrees flexion, 20 degrees extension, 30 
degrees deviation, and 40 degrees rotation.  Some of the 
limitation of motion was noted to be due to "voluntary 
resistance." 

Compression reportedly caused tingling in the arm.  Tingling 
was reported in the hands, upper arm reflexes were depressed, 
and right arm circumferences were slightly greater than those 
on the left.  Some of the poor hand strength demonstrated was 
attributed to "reluctance."  The impression was of 
subjective reports of increased symptoms not corroborated by 
a localized pattern or other than minimal objective findings.  
The impression was of "magnification."

A March 1987 VA examination noted a cervical spine X-ray was 
unchanged from the previous year.  A December 1988 VA 
examination reported pain with forward bending and muscle 
spasms.  X-rays showed good alignment of the cervical spine.  
He stated he had bumped his head on a cabinet several months 
before and had pain down both arms at the time of the 
accident with occasional numbness in the right little finger.  
Cervical spine was held slightly forward with 10 degrees 
forward flexion, 45 degrees backward extension, 30 degrees 
deviation, and 40 degrees rotation.  He reported pain with 
compression everywhere and indicated poor grip strength, 
although he had 3/4" greater circumference of the right 
forearm.

The impression was status post cervical fusion with symptoms 
of traumatic arthritis and nonspecific root irritation.  The 
root irritation could not be described neurologically, and 
paresthesias was related to the lower extremities and the 
donor site.  The examiner noted that "[t]here seems to be at 
least an element of magnification and/or apprehension 
magnifying sensory aspects."  In a June 1989 written 
statement the veteran reported that his neck spasms were 
aggravated by sudden turns.

In January 1996 the veteran filed the present claim for 
increase.  He underwent a VA examination in March 1996 
primarily to determine whether complaints of pain, swelling, 
and stiffness in many joints, including the fingers, wrists, 
and elbows were related to his service-connected neck 
disorder.  An examiner reported no connection between the 
service-connected post-operative fracture of C6 with 
decompression and cervical fusion of C5 through C7 and the 
upper extremity complaints.  In an addendum the examiner 
stated that the cervical spine disorder was stable and would 
not be expected to change dramatically.

In a July 1996 written statement the veteran reported that he 
last worked full time in January 1996.  VA treatment records 
reveal that the veteran was hospitalized for several weeks in 
January 1996 with a primary complaint of nerves and 
difficulty concentrating at work.  He was diagnosed with 
depression with psychotic features.  More recent VA records 
reveal another psychiatric hospitalization in 1997 and 
regular treatment for psychiatric disorders.

In a November 1996 written statement, the veteran reported 
weakness and tingling in his arms and shoulders and a 
numbness in his hands that sometimes caused him to drop 
things.  A December 1996 X-ray of the cervical spine showed 
post-fusion changes but no malalignment or other acute 
abnormality.

In January 1997 the veteran testified at a personal hearing 
at the RO before the undersigned member of the Board that he 
had a "throbbin' heaviness" and a tingling sensation in his 
arm.  He stated that he wore a cervical collar to decrease 
the tingling sensation at the base of his neck and that he 
was treated by VA with Ibuprofen and injections.  He stated 
that his arm lost strength when he lifted it and that he was 
told his neck problem might include a pinched nerve which led 
to his symptoms.

Pursuant to the Board's December 1997 remand, the veteran 
underwent another VA examination in February 1998.  The 
examiner noted that the claims folder was reviewed.  The 
veteran complained of pain in the right scapular area with 
numbness in the right 4th and 5th fingers.  Flexion of the 
right arm reportedly caused a tingling sensation.  The 
veteran indicated that he slept with a cervical collar and 
sometimes also wore it during the day.  The veteran also wore 
a splint on the right hand to prevent full flexion of the 
fingers.

Physical examination revealed that the veteran held his head 
normally and that he had a well-healed surgical scar.  Range 
of motion of the cervical spine was 15 degrees forward 
flexion, 40 degrees backward extension, 20 degrees lateral 
extension, bilaterally, and 45 degrees rotation, bilaterally.  
The examiner noted that the veteran "frequently jerked his 
head back and forth in a rotary fashion" during the 
examination and that "a patient who had pain in his neck 
with motion would not do this because it would aggravate 
it."  Axial compression caused neck pain, and tenderness was 
noted in the mid-cervical region posteriorly.

Neurologic examination revealed equal and active deep tendon 
reflexes and good sensation in both upper extremities.  The 
examiner noted that while the veteran "demonstrated global 
weakness in the right upper extremity," it was "hard to 
equate this with the fact that both upper extremities were 
quite muscular and there was no evidence of atrophy."  The 
lack of atrophy was further sustained by the equal 
circumference of the arms.  X-rays showed the cervical fusion 
and wiring, but the alignment of the vertebrae was normal.

The examiner concluded that:

Loss of motion may be due to a variety of 
causes such as structural abnormalities, 
muscle spasm, or voluntary restraint.  In 
a patient who has global weakness without 
atrophy, one would have to consider this 
an anatomically inconsistent response and 
wonder whether the range of motion was 
affected by some element of voluntary 
restraint.  He has no swelling, 
subluxation, dislocation, locking, loose 
motion, crepitation or deformity.  
Determining functional loss due to pain 
by history is notoriously inaccurate.  It 
cannot be quantified or verified by 
physical examination.  I do not believe 
that the patient's service connected 
cervical spine injury and subsequent 
surgery should prevent him from being 
gainfully employed.

The Board has also reviewed VA treatment records dated from 
January 1997 to September 1998.  These records show that the 
veteran sought treatment on a monthly basis, and sometimes 
more frequently, for cervical spine complaints.  He reported 
increased pain radiating to the right arm and numbness in the 
right 4th and 5th fingers.  He also complained of paresthesias 
and weakness in the right hand as well as a throbbing 
sensation.  He was treated with medication and an exercise 
program.  Following complaints of pain and tingling in the 
right shoulder, he received an injection of Toradol.  

A February 1997 record noted complaints of weak hands and 
numbness and tingling in the neck.  After physical 
examination it was determined that the findings did not 
support the veteran's complaints.  For the degree of 
displayed weakness reported there was no atrophy, tone 
change, or reflex asymmetry.  Cervical disc disease with 
little evidence of neuropathy shown on physical examination.  
The possibility of malingering was noted, and conversion 
disorder was also noted as a possibility.  

A May 1997 record assessed possible muscle spasm of the neck.  
A July 1997 record noted a weakness in hand muscles assessed 
as 4/5, and decreased reaction to pinprick of C6 and C7.  
Magnetic resonance imaging (MRI) and a computer tomography 
(CT) scan of the cervical spine performed in August 1997 
showed post-fusion changes, including the wire sutures.  
However, the spinal canal appeared normal in size, and there 
was no significant encroachment of the neural foramina on 
either side.  X-ray reports at that time also showed no 
significant changes from earlier X-rays and no significant 
abnormalities.

Based on the veteran's upper extremity complaints, 
electromyography, nerve conduction velocity testing, and 
needle examinations were performed in April 1997 and June 
1998.  Both reports of testing showed right upper extremity 
findings to be within normal limits.  Occupational therapy 
records reveal that the veteran continued to wear a cervical 
collar constantly and also wore an ulnar nerve night splint 
to prevent clawing of the fingers.  However, these records 
also note that he did not comply with the home program and 
had very little interest in rehabilitation.

A February 1998 record noted that the veteran received some 
relief from Daypro, Flexeril, and the cervical collar.  Other 
records that month noted full range of motion of the neck 
with pain.  An April 1998 treatment record noted pain with 
range of motion of the neck and tenderness of the trapezius 
muscle.  An April 1998 CT scan of the cervical spine revealed 
retained metallic suture wires and prominent soft tissues 
just posterior to the odontoid process.  The soft tissues 
caused slight narrowing of the spinal cord but did not appear 
to cause spinal stenosis.  Between the vertebrae of the 
cervical spine, borderline spinal stenosis was noted at 
several sites, but no foraminal stenosis was noted except at 
C7-T1.

The appellant's post-operative fracture of C6 with 
decompression and cervical fusion of C5 through C7 is 
currently evaluated as 30 percent disabling under Diagnostic 
Codes 5285 and 5290 for demonstrable deformity of vertebral 
body and limitation of motion of the cervical spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5290 (1998).  
Diagnostic Code 5285 pertains to residuals of fracture of the 
vertebra and provides a 100 percent rating with cord 
involvement, bedridden or requiring long leg braces and a 60 
percent evaluation without cord involvement, abnormal 
mobility requiring neck brace (jury mast).  In other cases, 
ratings should be awarded in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body.

The veteran's present 30 percent rating includes 10 percent 
for demonstrable deformity of vertebral body under Diagnostic 
Code 5285.  As the medical record contains no evidence that 
the veteran's fracture of C6 resulted in cord involvement, 
the veteran being bedridden or requiring long leg braces, or 
resulted in abnormal mobility requiring a jury mast, the 
Board finds that an increased rating under Diagnostic Code 
5285 is not warranted.  The Board notes that the veteran does 
wear a neck brace; however, the medical evidence, in 
particular the 1982 VA examination report, shows that he has 
been encouraged to discontinue wearing it.  Thus, the 
cervical collar is not medically required.

Diagnostic Code 5290 states that a 10 percent rating is 
warranted for slight limitation of motion of the cervical 
spine, a 20 percent rating for moderate limitation of motion, 
and a 30 percent rating for severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5290 (1998).  The veteran 
is currently rated at the 20 percent level for moderate 
limitation of motion of the cervical spine.  The Board does 
not find that a higher rating under this Diagnostic Code is 
warranted as the medical evidence of record does not support 
a finding of severe limitation of motion of the cervical 
spine.

The most recent evaluation of specific ranges of motion of 
the cervical spine was the February 1998 VA examination.  
Range of motion was 15 degrees forward flexion, 40 degrees 
backward extension, 20 degrees lateral extension, 
bilaterally, and 45 degrees rotation, bilaterally.  These 
values represent primarily slight to moderate ranges of 
motion.  The examiner also indicated that the range of motion 
values were inaccurate and should properly be higher, 
demonstrating a greater range of motion than was recorded 
during the examination.  The examiner based this conclusion 
on the veteran's anatomically inconsistent responses during 
the examination.  The examiner suggested that the decreased 
range of motion was due to voluntary restraint by the 
veteran.  Thus, the Board does not believe that an increased 
evaluation is warranted based on range of motion values.

Additional Diagnostic Codes have also been considered.  
Diagnostic Code 5293 applies to intervertebral disc syndrome 
and provides a 0 percent rating for postoperative, cured, 
intervertebral disc syndrome; a 10 percent rating for mild 
symptoms; a 20 percent rating for moderate symptoms with 
recurring attacks; a 40 percent rating for severe symptoms 
with recurring attacks and intermittent relief; and a 60 
percent rating for pronounced symptoms with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of the diseased disc(s) with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1998).

While the veteran has been assessed in several records with 
cervical disc disease, the medical findings do not support an 
increased rating based on intervertebral disc syndrome.  
While the veteran has complained of weakness in the right 
upper extremity, there was no atrophy, tone change, or reflex 
asymmetry on examination.  Likewise, several radiography 
reports, including MRIs, CT scans, and X-rays, showed no 
significant encroachment of the neural foramina on either 
side.  Further, electromyography, nerve conduction velocity 
testing, and needle examinations showed right upper extremity 
findings to be within normal limits.  Finally, malingering 
has been suggested several times in the medical records.  

The Board has considered the application of Diagnostic Code 
5003 for degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1998).  Diagnostic Code 5003 relies on 
the same criteria as Diagnostic Code 5290, limitation of 
motion, thus the veteran is already receiving compensation 
for that symptomatology.  "The evaluation of the same 
disability under various diagnoses is to be avoided."  
38 C.F.R. § 4.14 (1998).

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing", incoordination, and excess 
fatigability), and 4.59 (minimum compensable evaluation 
warranted for painful motion with joint pathology) in this 
case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veteran's primary complaint is of pain that starts in the 
neck and radiates to the right upper extremity.  He also 
reports weakness in the right upper extremity.

The 1998 VA examiner specifically found "no swelling, 
subluxation, dislocation, locking, loose motion, crepitation, 
or deformity."  The only deformities noted on radiology 
reports were related to the surgical fusion.  As regards 
functional loss due to pain, the examiner indicated that that 
was not quantifiable.  However, he indicated that the 
veteran's behavior during the 1998 examination did not 
suggest neck pain on motion.  Specifically, the veteran 
frequently "jerked his head back and forth in a rotary 
fashion."  The examiner found this movement to be 
inconsistent with a complaint of neck pain on motion because 
such movements would aggravate neck pain.  Further, the 
examiner indicated that the veteran's range of motion 
recorded during the examination was limited by voluntary 
restraint, as noted above, not pain.  Thus, the Board finds 
that an increased rating is not warranted based on 38 C.F.R. 
§ 4.40. 4.45, and 4.59 (1998).


ORDER

A claim for an increased rating for post-operative fracture 
of C6 with decompression and cervical fusion of C5 through C7 
is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


